DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, 10-11, and 13-17, drawn to a laser engraving machine, classified in CPC B23K26/0876.
II. Claim 6, drawn to an engraving machine X-axis drive system, classified in CPC B29C64/236. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related an engraving machine. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions I and II are individual machine, they are   not capable to use together; and the inventions I and II have materially different design, mode of operation, function, or effect, such as Invention I comprising a housing/cabinet,  X-axis supporting means and Y-axis supporting means configured to move a engraving tool is X- axis and Y axis, which are not required in Invention II; and Invention II comprising a counterweight including a second laser, a closed loop drive belt with a 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•	the inventions have acquired a separate status in the art in view of their different classification;
•	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
•	the invention require a different field of search (e.g. searching different classes/subclasses or electronic resource, or employing different search strategies or search queries);
•	the prior art applicable to one invention would not likely be applicable to another invention; the invention are likely to raise different non-prior art issues under 35U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Applicant's representative Thomas Young on 11/30/2021 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-5, 10-11, and 13-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 6 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The requirement is deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation
“means for separately programing the activation of said laser” in claim 16
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-5 and 14-17 are objected to because of the following informalities:  
Reading claim 1, the limitations 
“means supporting the engraving tool for incremental reciprocal movement along a Y-axis at right angles to the X-axis” in line 7 should read “means supporting the engraving tool for incremental reciprocal movement along a Y-axis at a right angle to the X-axis”; 
“the X-axis support means being mounted to and under the X-axis support structures” in line 11 should read “the X-axis support means  being mounted to and under the Y-axis support structures”; and

Regarding claim 14, the limitation “a second support structure comprising a support beam mounted to and under the first support structure and extending fully between said side panels to define an X axis wherein the laser is mounted to said second support structure for movement along the X axis” in lines 11-13 should read “a second support structure comprising a support beam mounted to and under the first support structure and extending fully between said side panels to define an X-axis wherein the laser is mounted to said second support structure for movement along the X-axis”.

Regarding claim 15, the limitation “The laser engraving machined” in line 1 should read “The engraving machine”.

Regarding claim 17, the limitation “A laser engraving machine” should read “The engraving machine”
 Appropriate correction is required.
Regarding claims 2-5 and 16, these claims are objected due to it dependency on an objected claim as shown above.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 12 is missing. Misnumbered claims 13-17 have been renumbered 12-16.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means supporting the engraving tool for incremental reciprocal movement along an X- axis” in claim 1; and 
“means for separately programing the activation of said lasers” in claim 16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, limitation “means for separately programing the activation of said lasers” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
means” is not adequate structure for performing the function of “for separately programing the activation of said lasers” because it does not describe a particular structure for performing the function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For the purpose of examination in the following prior art consideration sections, such claimed limitations are being mapped to any structure that provide the corresponding claimed functions.

Regarding claims 17, this claim is rejected due to its dependency on an indefinite claim as shown above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (CN205798698U) (Cited in IDS)

    PNG
    media_image1.png
    543
    514
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    560
    525
    media_image2.png
    Greyscale
 
Regarding claim 1, Lu teaches a laser engraving machine (see figures and line 27 of the translation “The purpose of the utility model is to provide a new desktop laser engraving machine”) comprising: 
a cabinet (see figs.1-3, a cabinet defined by frame 1, fixed bottom plate 12 fixed top plate 13, transparent acrylic sheet 14, and other related structure), having parallel side panels (transparent acrylic sheet 14; see figs.1-3, the cabinet is a cuboid, each opposite sheets 14 are parallel each other.); 
(laser 2);  
means (movable mounting frame 3, axis drive assembly 5, and other related structure) supporting the engraving tool for incremental reciprocal movement along an X- axis (the combination of movable mounting frame 3, axis drive assembly 5, and other related structure is capable to move the laser 2 along a X-axis. See lines 147-148 of the translation “the Y-axis driving assembly 4 and the X-axis driving assembly 5 drive the electronic laser 2 to horizontally move” and lines 188-189 of the translation “the X-axis driving stepping motor 51 of the present invention can also drive the electronic laser 2 to move horizontally along the X-axis direction”) extending between said side panels (see figs.1-3, movable mounting frame 3 extends between two opposite transparent acrylic sheets 14); 
means (rod 43, rails 71, Y-axis driving assembly 4 and other related structure) supporting the engraving tool for incremental reciprocal movement along a Y-axis (the combination of movable mounting frame 3, axis drive assembly 5, and other related structure is capable to move the laser 2 along a Y-axis. See lines 147-148 of the translation “the Y-axis driving assembly 4 and the X-axis driving assembly 5 drive the electronic laser 2 to horizontally move” and lines 177-178 of the translation “Y-axis driving assembly 4 of the present invention drives the movable mounting frame 3 to move horizontally along the Y-axis direction”, wherein laser 2 is attached  to frame 3.) at right angles to the X-axis (See figs.1-3. Y-axis is perpendicular to the X-axis, hence Y-axis is at a right angles to the X-axis.); 

    PNG
    media_image3.png
    619
    517
    media_image3.png
    Greyscale

the Y-axis supporting means (rod 43, rails 71, Y-axis driving assembly 4 and other related structure) [Examiner’s note: The limitation “the Y-axis supporting means” is interpreted to be means supporting the engraving tool for incremental reciprocal movement along a Y-axis. Examiner suggests applicant to use consistent term for the same structure.] comprising a pair of beams (rod 43 and rails 71) which are located inwardly from the side panels (See figs.1-3, rod 43 and rails 71 are located inwardly from the transparent acrylic sheets 14) ; and 
the X-axis support means (movable mounting frame 3, axis drive assembly 5, and other related structure) [Examiner’s note: The limitation “the X-axis supporting means” is interpreted to be means supporting the engraving tool for incremental reciprocal movement along an X-axis. Examiner suggests applicant to use consistent term for the same structure.] (See figs.1-3, at least a portion of movable mounting frame 3, axis drive assembly 5, and other related structure is mounted to and under the rod 43, rails 71, Y-axis driving assembly 4 and other related structure.) [Examiner’s note: The limitation “the X-axis support means being mounted to and under the X-axis support structures” is interpreted to be “the X-axis support means  being mounted to and under the Y-axis support structures” in light of the specification. ] such that translation of the tool along the X-axis can extend beyond the locations of the Y-axis support beams (The laser 2 is capable to move along the X-axis beyond the location of at least a portion of rod 43 and rails 71) [Examiner’s note: The limitation “the Y-axis support beams” is interpreted to be the pair of beams disclosed above. Examiner suggests applicant to use consistent term for the same structure.]. 

Regarding claim 2, Lu teaches the engraving tool (laser 2) is a laser (laser 2).

Regarding claim 3, Lu teaches the X-axis support structure (movable mounting frame 3, axis drive assembly 5, and other related structure) [Examiner’s note: The limitation “the X-axis support structure” is interpreted to be means supporting the engraving tool for incremental reciprocal movement along an X-axis. Examiner suggests applicant to use consistent term for the same structure.] further comprises a stepper motor (X-axis driving stepping motor) and a closed loop belt (timing belt transmission mechanism) for incrementally translating the engraving tool through an X-axis range of incremental movement (See lines 60-65 of the translation “the X-axis driving assembly includes an X-axis driving stepping motor electrically connected to the engraving controller…Wherein, the power output shaft of the X-axis driving stepping motor is drivingly connected to the electronic laser through a timing belt transmission mechanism.”)

Regarding claim 10, Lu teaches a laser engraving machine (see figures and line 27 of the translation “The purpose of the utility model is to provide a new desktop laser engraving machine”) comprising: 
a laser housing (see figs.1-3, a housing defined by frame 1, fixed bottom plate 12 fixed top plate 13, transparent acrylic sheet 14, and other related structure) having front and rear structural panels (front panel and rear panel of transparent acrylic sheets 14; see the annotation fig.3) spaced apart along a Y-axis of laser movement (the front panel and rear panels spaced apart along Y-axis, and the Y-axis could be an axis laser movement) and first and second parallel structural side panels (left panel and right panels of transparent acrylic sheets 14; see the annotation fig.3) spaced apart along a X-axis of laser movement (the left panel and right panels spaced apart along a X-axis, and the X-axis could be an axis laser movement)[Examiner’s note: This Y-axis of laser movement and X-axis of laser movement is interpreted to be merely intended use of the X-axis and Y-axis, since the laser and its movement in X-axis and Y-axis are not defined in the claim language above. see figs.1-3 and lines 147-148 of the translation “the Y-axis driving assembly 4 and the X-axis driving assembly 5 drive the electronic laser 2 to horizontally move” and lines 188-189 of the translation “the X-axis driving stepping motor 51 of the present invention can also drive the electronic laser 2 to move horizontally along the X-axis direction”.]; 
(laser 2) within said housing (a housing defined by frame 1 and fixed bottom plate 12 fixed top plate 13, transparent acrylic sheet 14, and other related structure) (see figs.2 laser 2 is in the housing.); 
a laser support system (rod 43, rails 71) mounted within the housing (a housing defined by frame 1 and fixed bottom plate 12 fixed top plate 13, transparent acrylic sheet 14, and other related structure) comprising first and second support beams (rod 43, rails 71) extending in parallel between and structurally tied into the front and rear panels along the Y-axis (see figs.1-3, rod 43 and rail 71 are arranged in parallel between and structurally tied into the front and rear panels along the Y-axis via frame 1); 
said first and second support beams (rod 43, rails 71) being substantially inwardly spaced from said side panels (transparent acrylic sheets 14) toward the center of the housing (See figs.1-3. rod 43, rails 71 are inwardly spaced from transparent acrylic sheets 14 toward the center of the housing.); 
an X-axis support beam (movable mounting frame 3, axis drive assembly 5, and other related structure) mounted to and under the Y-axis support beams (rod 43, rails 71) and extending substantially fully between said side panels (See figs.1-3, at least a portion of movable mounting frame 3 and axis drive assembly 5 is mounted to and under the rod 43, rails 71 and extending substantially fully between transparent acrylic sheets 14.) [Examiner’s note: The limitation “the Y-axis support beams” is interpreted to be first and second support beams. Examiner suggests applicant to use consistent term for the same structure.]; and 
said laser (laser 2) being connected to and moveable along the X-axis support means (see figs.1-3 and lines 147-148 of the translation “the Y-axis driving assembly 4 and the X-axis driving assembly 5 drive the electronic laser 2 to horizontally move” and lines 188-189 of the translation “the X-axis driving stepping motor 51 of the present invention can also drive the electronic laser 2 to move horizontally along the X-axis direction”. Hence, laser 2 is connected and movable along the frame 3).

Regarding claim 13, Lu teaches the X-axis support beam (movable mounting frame 3, axis drive assembly 5, and other related structure) further comprises a stepper motor (X-axis driving stepping motor) and a closed loop belt (timing belt transmission mechanism) driven by said stepper motor wherein said laser is attached to said belt for incremental translation along the X-axis (See lines 60-65 of the translation “the X-axis driving assembly includes an X-axis driving stepping motor electrically connected to the engraving controller…Wherein, the power output shaft of the X-axis driving stepping motor is drivingly connected to the electronic laser through a timing belt transmission mechanism.”).

Regarding claim 14, Lu teaches an engraving machine (see figures and “The purpose of the utility model is to provide a new desktop laser engraving machine”) comprising: 
a housing (see figs.1-3, a housing defined by frame 1 and fixed bottom plate 12 fixed top plate 13, transparent acrylic sheet 14, and other related structure) having spaced apart parallel front and rear panels (front panel and rear panel of transparent acrylic sheet 14; see the annotation fig.3) and spaced apart parallel left and right side panels (left panel and right panel of transparent acrylic sheet 14; see the annotation fig.3) (See figs.1-3, the left panel and right panels spaced apart parallel to each other.); 
(see figs.1-3, an enclosure of the housing defined by frame 1, fixed bottom plate 12 fixed top plate 13, transparent acrylic sheet 14, and other related structure); 
a first support structure (rod 43, rails 71) comprising a pair of parallel, spaced apart beams (rod 43, rails 71; see figs.1-3, rod 43 and rails 71 are parallel and spaced apart.) extending between and structurally tied into the front and rear panels to define a Y-axis of engraving tool movement (see figs.1-3, the rod 43 and rail 71 are arranged in parallel between and structurally tied into the front and rear panels along the Y-axis via frame 1, and the Y-axis could be an axis laser movement.) [Examiner’s note: This Y-axis of engraving tool movement is interpreted to be merely intended use of the Y-axis, since the engraving tool and its movement in Y-axis are not defined in the claim language above. (see figs.1-3 and lines 147-148 of the translation “the Y-axis driving assembly 4 and the X-axis driving assembly 5 drive the electronic laser 2 to horizontally move” and lines 188-189 of the translation “the X-axis driving stepping motor 51 of the present invention can also drive the electronic laser 2 to move horizontally along the X-axis direction”];
a laser housing (see figs.1-3, a housing defined by frame 1, fixed bottom plate 12 fixed top plate 13, transparent acrylic sheet 14, and other related structure) having front and rear structural panels (front panel and rear panel of transparent acrylic sheets 14; see the annotation fig.3) spaced apart along a Y-axis of laser movement (the front panel and rear panels spaced apart along Y-axis, and the Y-axis could be an axis laser movement) and first and second parallel structural side panels (left panel and right panels of transparent acrylic sheets 14; see the annotation fig.3) spaced apart along a X-axis of laser movement (the left panel and right panels spaced apart along a X-axis, and the X-axis could be an axis laser movement)[Examiner’s note: This Y-axis of laser movement and X-axis of laser movement is interpreted to be merely intended use of the X-axis and Y-axis, since the laser and its movement in X-axis and Y-axis are not defined in the claim language above.]; 
said first support structure beams (rod 43, rails 71) being substantially spaced apart from said side panels (left and right side panels) toward the center of the enclosure (See figs.1-3. rod 43, rails 71 are substantially spaced from said left and right side panels toward the center of the enclosure.);
a laser engraver (laser 2); and 
a second support structure (movable mounting frame 3 and other related structure) comprising a support beam (movable mounting frame 3) mounted to and under the first support structure (rod 43, rails 71) (See figs.1-3, at least a portion of movable mounting frame 3 is mounted to and under the rod 43, rails 71 and extending substantially fully between transparent acrylic sheets 14.) and extending fully between said side panels (transparent acrylic sheet 14) to define an X axis (see figs.1-3, movable mounting frame 3 extending fully between the transparent acrylic sheet 14 to define an X-axis) wherein the laser (laser 2) is mounted to said second support structure (movable mounting frame 3, axis drive assembly 5, and other related structure) for movement along the X axis (See lines 147-148 of the translation “the Y-axis driving assembly 4 and the X-axis driving assembly 5 drive the electronic laser 2 to horizontally move” and lines 188-189 of the translation “the X-axis driving stepping motor 51 of the present invention can also drive the electronic laser 2 to move horizontally along the X-axis direction”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Liang (CN200992095Y).
Regarding claim 4, Lu does not explicitly teach wherein the apparatus further comprises a counterweight mounted on said belt to counterweight the mass of the  [Examiner’s note: The limitation “the apparatus” is interpreted to be the engraving machine. Examiner suggests applicant to use consistent term for the same structure.] 
However, Liang teaches in the same field of endeavor of laser engraving machine (see abstract of the translation “The utility model discloses a double-core and bi-nuclear laser engraving cutting machine”), comprising a laser head seat (4) and two laser engraving heads (6) connect to the laser head seat (4), wherein one laser head is a counterweight for the other laser head at the laser head seat (See figs.2 and 3, the second head 6 is a counterweight of the first lase head by applying an opposite force at the right side of the laser head seat to provides balance and stability of the first laser head in the horizontal direction.) 
    PNG
    media_image4.png
    588
    746
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the laser of the laser engraving machine of Lu with a laser head seat connected to two laser heads as taught by Liang, so that the laser head sear with two laser heads connected to the electronic laser through a timing belt transmission mechanism, and one laser head is a counterweight for the other laser head at the laser head seat, in order to reduce the operation time of the laser head in a continuous working period and to extend the lifetime the leaser head (See the third paragraph of  “Summary of the invention” of  Liang)

Regarding claim 5, the modification of Lu and Liang teaches the counterweight is a second laser (See the discussed of claim 4, the second laser head is a counterweight of a first laser head).)

Regarding claim 15, Lu teaches a system (axis drive assembly 5 and other related structure) for producing incremental programmed movement of laser along said X-axis  (axis drive assembly 5 is capable to move the laser along the x-axis. See lines 60-65 of the translation “the X-axis driving assembly includes an X-axis driving stepping motor electrically connected to the engraving controller…Wherein, the power output shaft of the X-axis driving stepping motor is drivingly connected to the electronic laser through a timing belt transmission mechanism.”).including a closed loop belt (timing belt transmission mechanism) mounted to said second support structure beam (movable mounting frame 3) (See figs.1-3, x-axis drive assembly 5 including timing belt transmission mechanism is mounted to movable mounting frame 3), said laser being attached to said belt (see para.[186-187] “The power output shaft of the X-axis driving stepping motor 51 of the present invention can be drivingly 186 connected to the electronic laser 2 through a timing belt transmission mechanism.” Hence laser 2 is attached to timing belt transmission mechanism) 
Lu does not explicitly teach a second laser on opposite sides of a belt to move in opposite direction when said belt translates where by the lasers act to counterweight each other.
However, Liang teaches in the same field of endeavor of laser engraving machine (see abstract of the translation “The utility model discloses a double-core and bi-nuclear laser engraving cutting machine”), comprising a laser head seat (4) and two laser engraving heads (6) connect to the laser head seat (4), wherein one laser head is a counterweight for the other laser head at the laser head seat (See figs.2 and 3, the second head 6 is a counterweight of the first lase head by applying an opposite force at the right side of the laser head seat to provides balance and stability of the first laser head in the horizontal direction.) 
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the laser of the laser engraving machine of Lu with a laser head seat connected to two laser heads as taught by Liang, so that the laser head sear with two laser heads connected to the electronic laser through a timing belt transmission mechanism, and one laser head is a counterweight for the other laser head at the laser head seat, in order to reduce the operation time of the laser head in a continuous working period and to extend the 

Regarding claim 16, Lu teaches means (engraving controller 6) for programing the activation of the laser (see lines 146-149 of the translation “During the operation of the present invention, the engraving controller 6 controls the Y-axis driving assembly 4 146 and the X-axis driving assembly 5 to operate, and the Y-axis driving assembly 4 and the X-axis driving 147 assembly 5 drive the electronic laser 2 to horizontally move and make the electronic laser 2 According to the 148 user's request pattern”) but does not explicitly teach means for programing the activation of the second laser.
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made modify the engraving controller of Lu to program the activation of the second laser of the modification of Lu and Liang, in order to activate the second laser, since it is merely “obvious to try” for activate the second laser with in a person of ordinary skill to pursue the known options within his or her technical grasp (MPEP 2143).

Regarding claim 17, the modification of Lu and Liang teaches the first and second lasers are substantially the same weight (See the disclosure and fig.3 of Liang, the first and second lasers are substantial identical, hence the weight of the first and second lasers are substantial the same.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Kondo (US 5,672,285).
Regarding claim 11, Lu teaches the first and second support beams (rod 43, rails 71) are spaced inwardly from respective side panels (transparent acrylic sheet 14) (See figs.1-3, rod 43 and rail 71 are spaced inwardly form the transparent acrylic sheet 14), but does not explicitly teach the first and second support beams are spaced about 1/3 of the distance between said side panels.
 However, Kondo teaches a laser casting apparatus (see fig.1) comprising a laser support system (guide rails 5) including first and second support beams (two guide rails 5), and the first and second support beams (two guide rails 5) are spaced about 1/3 of the distance between said side panels (See fig.1, the two guide rails 5 are spaced about 1/3 of the distance between two side of the frame 4 in the X-axis as annotated.)

    PNG
    media_image5.png
    459
    506
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the distance of the two 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/CHRIS Q LIU/Examiner, Art Unit 3761